O’Brien, P. J. (dissenting):
The case of Delaney v. Flood (183 N. Y. 323) is cited by Mr. Justice Ingraham as authority for the proposition that .equity will never interfere to restrain a trespass or prevent police officers from doing unlawful acts. If that case, so decided it would be- our duty to follow it. I do not think, however, it is an authority for the proposition so broadly stated by Mr. Justice Ingraham. . It was therein said: “ The question, in substance, is whether equity will intervene to restrain the police authorities from stationing officers outside of aplace having a liquor tax certificate, when such authorities suspect that place of being conducted as a disorderly house * * * which is likely to be raided at any moment, * * *. The pivotal point around which this question revolves is, that the plaintiff is engaged in the sale of intoxicating liquors.” And in conclud*463ing the court says: “ The whole subject may be briefly summed up in the statement that wq see nothing in the case at bar to take it out of the ordinary rule that equity will not interfere to prevent the enforcement of the criminal law.”
It will be noticed, therefore, that the purpose sought by the 'injunction was to restrain the police from enforcing the criminal law," which they were attempting to do by exercising the right of inspection expressly given by section 315 of the Greater Hew York charter (Laws of 1901, chap. 466, as amd. by Laws of 1905, chap. 621). The Delaney and other cases referred to were all instances wherein injunctions had been refused because, first, the plaintiff was conducting a business requiring an excise or other license, or coming within section 315 of the Greater Hew York charter, or, second, where the acts threatened affected no property rights, of which Davis v. American Society for the Prevention of Cruelty to Animals (75 N. Y. 362), also referred to by Mr. Justice Ingraham and cited in Delaney v. Flood (supra), is an illustration.
Here the purpose sought by the injunction was to restrain the police officers from doing acts which were clearly acts, of trespass with respect to private individuals doing what was presumably a private business, and prevent them from forcibly invading the plaintiff’s premises without warrant or process of law. There is no claim that the business which, the plaintiff claimed to be conducting was one that required a license, or that it was within section 315 of the Greater Hew York charter (as amd. supra). The plaintiff was a private citizen conducting what he asserted was a legal business; and the complaint is that the police, without warrant, had forcibly entered his premises and destroyed property, and upon his stating that he intended — because he had a right to pursue that business—to 're-establish it, the police replied that they would, in that" event, return and again forcibly enter the premises and injure the property which he was using in that business. In other words, they proposed to repeat the trespass and destroy property without warrant of law as often, as plaintiff attempted to do business.
I do not think Delaney v. Flood (supra) or any other case has gone to the extent of holding that the police have the right to invade houses and places of business without warrant, where such *464a business is not done under a license, or is not one where — under the right which the police have of inspection — their entrance for that- purpose would not be a trespass. A private citizen whose business or property is thus invaded without warrant has no adequate remedy where it is threatened to repeat the acts of trespass, except to enjoin the unlawful acts; and as I do not read the case of Delaney v. Flood (supra) as holding- that equity should not interfere by injunction.in any case, I dissent from the conclusion reached by "the majority of the court.
Order reversed, with ten dollars costs and disbursements; the ' motion to continue the injunction denied, with ten dollars costs, anil the temporary injunction vacated. Order filed."